In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-14-00046-CR &
                      06-14-00047-CR



           LEAVELLE FRANKLIN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 102nd District Court
                   Bowie County, Texas
      Trial Court Nos. 13F-1053-102 & 13F-1054-102




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

       Leavelle Franklin has filed a fourth motion to extend time to file his appellate brief. The

requested extension is premised on counsel’s discovery that the appellate record does not include

a particular exhibit, a recording of an interview of the child complainant conducted at a Child

Advocacy Center. The record demonstrates that the interview was not played for the jury; it was

played for the trial court and the child complainant to refresh her recollection, after she informed

the court that she could not recall that first interview. The recorded interview was successfully

used to refresh her recollection, and she thereafter was able to answer defense counsel’s

questions.

       Because the recording of the interview is part of the evidence in these cases, it must be

provided to this Court as part of the appellate record. Accordingly, we order the court reporter to

provide to this Court, in a supplemental reporter’s record, a copy of the recording designated

Defense Exhibit Two. The supplemental record shall be filed to be received by this Court on or

before October 29, 2014.

       Because the record has proven to be incomplete, despite the fact that appellant’s brief is

presently five days past the date on which we ordered it filed, we withdraw our order to file the

brief by October 16 and order counsel to file the appellant’s brief on or before November 4,

2014. No further extensions will be granted, and if the brief is not timely filed, this Court may

take any action we find appropriate.




                                                 2
      IT IS SO ORDERED.

                              BY THE COURT

Date: October 22, 2014




                          3